Citation Nr: 0429314	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, with degenerative changes of the 
posterior horn of the medial meniscus, currently rated as 20 
percent disabling.  

2.  Entitlement to a separate evaluation for left knee 
limitation of motion.  

3.  Entitlement to an increased evaluation for migraine 
headaches, with a history of pseudotumor cerebri, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1984 to September 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case previously came before the Board in October 2002, 
and, in August 2003, the Board remanded the matters to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in February 2001.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Instability of the left knee is no more than mild to 
moderate.  

2.  The left knee disability is manifested with essentially 
full extension and flexion.  

3.  Functional impairment does not approximate limitation of 
flexion to 30 degrees.  

3.  Migraine headaches are manifested by characteristic 
prostrating attacks.  

4.  Migraine headaches are not productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  Instability of the left knee is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2003); VAOPGCPREC 23- 
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  Left knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45,4.59, 4.71a, Diagnostic Code 5260, 5261 (2003); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

3.  Migraine headaches with a history of pseudotumor cerebri 
are no more than 30 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8100-
8022 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1999 VA outpatient treatment record notes no 
current migraine.  A January 1999 VA outpatient treatment 
record reflects complaint of headache for four days.  

On VA examination in May 1999, the examiner noted that the 
appellant was enrolled in college.  The appellant complained 
of occasional headaches, usually occurring once per month, 
lasting for three to four days.  She complained of periods of 
increased locking, swelling, and popping of the patella, with 
knee tenderness and swelling on occasion. 

On examination, cranial nerves II-XII were grossly normal.  
Cerebellar functions were normal.  There was no ecchymosis of 
the left knee.  Some infrapatellar swelling and tenderness 
with palpation was noted.  Left and right quadriceps were of 
similar size or of equal diameter, measuring 41 cm.  No 
intraarticular fluid was noted.  Range of motion of the left 
knee was noted to be 01/2 degrees of extension and 401/2 degrees 
of flexion.  Drawer and McMurray tests were normal.  The 
medial and collateral ligaments were noted to be tight.  The 
relevant assessments were status post pseudotumor with 
secondary headaches, migraine like, increasing by history and 
left patellofemoral syndrome and infrapatellar bursitis and 
medial joint line tenderness.  

In a statement in support of the claim, received in November 
1999, the appellant related that she had debilitating 
headaches, occurring three to four times per month, lasting 
for days, and accompanied by vertigo, nausea, and an aversion 
to light.  She stated that she was seeking a 50 percent 
disability evaluation for headaches.  

A May 1997 private record of treatment notes the following:  
"Discussed options:  HA vs. stapedectomy: discussed risks of 
SNHL vertigo and facial n. injury (rare)[.]"  A July 1997 
private medical record notes dizziness/vertigo in association 
with a left stapedectomy.  A private treatment record, dated 
in February 1999, reflects complaints of migraine headache 
for five days.  The record of treatment notes the headaches 
had been occurring off and on since 1986.  The appellant 
stated that she periodically had the episodes and that the 
headache lasted for a few days.  The examiner noted that 
relief was usually had with Motrin and that the current 
episode had not been relieved.  The pertinent impression was 
recurrent headaches, possible migraine.  

The impression of a VA MRI of the left knee in August 1999 
was no evidence of a frank meniscal tear.  Presumed 
degenerative changes in the posterior horn of the medial 
meniscus.  Signal changes in the anterior cruciate ligament 
suggesting degenerative change.  Findings consistent with a 
clinical diagnosis of chondromalacia patella.  

A private record of treatment, dated in September 1999, 
reflects the appellant's complaint of migraine headache for 
three days.  Nausea and dizziness were noted.  The examiner 
noted the appellant's report that the headache pain was 
similar to that in association with a pseudotumor in 1986, 
noting complaints of sinus tenderness and yellow nasal 
drainage.  The assessment was sinusitis.  In December 1999, 
headache for the past three days were noted.  Nausea and no 
vomiting were noted.  

By letter dated in November 1999, the appellant's private 
physician, Dr. P. H., stated that he had treated the 
appellant on one occasion in February 1999 for complaints of 
a bitemporal headache.  He related that the records showed 
treatment on one occasion in September 1994, for a presumed 
migraine-type headache that turned out to be a sinus 
infection.  He stated that he had no knowledge of the 
frequency, severity, or economic inadaptability of her 
migraines.  

An August 2000 VA outpatient treatment record notes complaint 
of frontal, temporal, pounding migraine for two to three 
weeks.  Photophobia and occasional blurred vision/dizziness 
were noted, as well as nausea and no vomiting.  The appellant 
stated the migraines had become more frequent and lasted for 
a maximum of 2 1/2 days.  The assessment was migraine headache.  
A CT (computed tomograpy) scan was recommended to rule out 
sinus pathology.  A February 2001 VA outpatient treatment 
record, notes complain of migraine.  A CT scan of the head 
was noted to be normal.  The assessment was chronic 
migraines.  

At a personal hearing before a hearing officer at the RO in 
February 2001, the appellant testified that headaches were 
debilitating and she had to confine herself to a dark room, 
as a result of dizziness, and vision impairment.  Transcript 
at 4 (February 2001).  She stated that she had missed seven 
days of work due to migraines.  Id.  She testified that she 
had migraines three to four times per month and that the 
episode usually lasted the entire day.  Id. at 5.  She stated 
that she had left knee pain with prolonged walking and left 
knee locking with crossing her legs.  Id at 7.  She testified 
that she could walk one and a half blocks without a problem 
and had problems standing for prolonged periods and with 
sitting.  Id.  She stated she had left knee pain with 
squatting and kneeling.  Id. at 8.  She testified to 
limitation of motion of the left knee and left knee 
tenderness and swelling.  Id at 7.  She stated she had muscle 
spasms and knee locking while sleeping.  Id. at 8.  The 
appellant conveyed that she had to quit nursing school due to 
headaches and hearing loss, and was employed as a health 
educator.  Id. at 9 & 12.  

On VA examination in May 2001, the examiner stated the C-file 
had been reviewed.  The appellant complained of headaches 
twice per week and stated that she usually had to say in a 
dark room with no light when a headache occurred.  She stated 
that she had missed two days of work during the last week due 
to headaches.  The report of examination notes the headaches 
could last up to several days and were severe.  The most 
recent headache was noted to be in the previous week.  She 
stated that she had left knee pain, giving way, and 
occasional locking about three to four times per month.  She 
stated she was unable to run due to pain, had pain with 
walking 11/2 miles, was able to squat, at times, and not at 
other times, had pain with crossing her legs, walking up 
stairs, and kneeling.  

On examination, the left knee revealed some mild increase in 
the circumference, measuring 36 cm. on the left compared to 
35 cm. on the right.  There was some mild tenderness in the 
medial joint line of the left knee.  There was some mild 
subpatellar crepitus in the left knee compared to the right.  
No laxity to the anterior, posterior drawer or medial or 
lateral collateral ligament testing of the left knee was 
noted.  There was full range of motion of the left knee in 
flexion and extension.  Mild tenderness in the medial 
patella, and a negative patellar apprehension test was noted.  

Neurological examination was noted to be unremarkable.  A 
1999 MRI of the left knee was noted to show a single 
longitudinal tear and increased signal in the articular 
surface of the medial meniscus.  The examiner stated that the 
finding was consistent with degenerative joint disease of the 
medial meniscus and degenerative changes, primarily the 
posterior horn.  The impression of x-ray examination was 
normal left knee.  The diagnosis was left knee chondromalacia 
patella and degenerative joint disease of the posterior horn 
of the medial meniscus.  The examiner stated that the 
appellant had mild to moderate instability in the left knee.  
The report notes fluctuations in the symptoms, to include 
increased pain with prolonged walking, walking up stairs, 
squatting, bending, twisting, and running.  The examiner 
opined that periods of exacerbation decreased joint 
excursion, speed, strength, and endurance by a factor of 15 
percent.  

A May 2001 VA outpatient treatment record notes the 
appellant's report that she had fallen down as a result of 
left knee locking.  She stated that her left knee locked 
three to four times per month.  She complained of headaches 
twice per week and stated that when she had an episode, she 
had to stay in a dark room with no light.  The most recent 
headache was noted to be the previous week.  On examination, 
there was full range of motion of the knee.  Subpatellar 
crepitis was noted.  No joint line tenderness or laxity of 
the knee was noted.  

An October 2002 VA outpatient treatment record reflects the 
appellant's complaint of increasing left knee pain for one 
week.  An episode of numbness/tingling down her left lateral 
leg up to her toe was noted to have resolved.  On 
examination, the knees were noted to be symmetrical, 
bilaterally.  No evidence of joint effusion or joint line 
tenderness was noted.  Laxity of the patella, bilaterally, 
was noted.  There was no tenderness.  Mild crepitus with knee 
range of motion was noted to be greater on the left than the 
right.  A negative anterior/posterior drawer sign was noted.  
McMurrays test was negative, bilaterally.  Straight leg 
raising test was negative, bilaterally.  The assessment was 
left knee degenerative joint disease.  An April 2002 
treatment records notes that migraines were well controlled 
with medication.  

On VA examination in February 2003, the examiner stated the 
C-file was reviewed.  The appellant complained of increasing 
pain in the left knee for the previous two years, 
particularly in the medial and lateral joint lines, and 
inferiorly, as well as posteriorly in the knee.  Pain was 
noted to limit her activities.  She stated she was unable to 
dance due to knee pain.  She stated that she had pain with 
sit-ups and with walking, and was unable to run secondary to 
knee pain.  Walking at a fact pace for more than 30 minutes 
was noted to cause knee pain.  She stated her left knee gave 
way once per week, worse with activities.  The report of 
examination notes that her left knee occasionally locked when 
she walking.  Sitting for a prolonged period was noted to 
cause her knee to lock.  Pain was noted with squatting and 
kneeling.  Kitchen activities and sexual intercourse were 
noted to aggravate the knee.  

On examination, the appellant was noted to be ambulating in 
high-heeled shoes without an antalgic gait.  She was able to 
do a full squat.  A moderate antalgic squat was noted upon 
arising from a squat.  There was no obvious atrophy of the 
lower legs or thighs.  Full range of motion of the knee in 
flexion and extension was noted.  There was moderate 
subpatellar crepitus of the left knee.  Mild tenderness of 
the patella, with negative patella apprehension sign was 
noted.  There was mild joint line tenderness, primarily 
medially and somewhat laterally.  No obvious laxity to medial 
or lateral collateral ligament testing was noted.  Anterior 
and posterior drawer signs were negative for laxity.  

The assessment was left knee strain, with degenerative 
changes in the posterior horn of the medial meniscus and left 
knee chondromalacia patella.  Range of motion and strength 
were noted to be normal.  Pain with activity was noted.  The 
examiner stated that the appellant had mild instability.  The 
examiner opined that the instability could become mild to 
moderate with prolonged activities.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months warrant a 
30 percent rating.  Migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrant a 10 percent rating.  Migraines with less frequent 
attacks warrant a noncompensable rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  It indicated, however, that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the Board notes that the rating 
decision, statement of the case, and supplemental statements 
of the case preceded issuance of the VCAA letter in May 2004.  
In August 2004, however, the appellant's representative 
specifically stated that the appellant had no more evidence 
to submit.  Thus, any additional development in this regard 
would be an exercise in futility and a waste of limited 
government resources.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
September 1999 rating decision of the reasons and bases for 
the decisions.  She was further notified of this information 
in the November 1999 statement of the case and the January 
2000 and February 2004 supplemental statements of the case.  
The Board concludes that the discussions in the September 
1999 rating decision and in the statement and supplemental 
statements of the case, which were all sent to the appellant, 
informed her of the information and evidence needed to 
substantiate the claims.  By letter dated in May 2004, she 
was advised of the evidence she needed to submit to 
substantiate her claims, VA's duty to notify her about her 
claim, VA's duty to assist in obtaining evidence for her 
claim, what the evidence must show to substantiate her claim, 
what information or evidence was needed from her, what she 
could do to help with her claim, and what VA had done to help 
with her claim.  By letter dated in August 2004, she was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid her claims.  She was afforded a 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

Analysis

Left Knee- Instability

The appellant's left knee disability has been assigned a 20 
percent evaluation under 38 C.F.R. § Diagnostic Code 5257 
pertaining to instability or subluxation.  A higher 
evaluation under Diagnostic Code 5257 is not warranted.  The 
May 2001 VA examiner characterized the appellant's left knee 
disability as mild to moderate.  Similarly, the February 2003 
VA examiner characterized the left knee instability as mild, 
noting that it could increase to mild to moderate instability 
with prolonged use.  Therefore, the Board finds that a 20 
percent evaluation for moderate instability is supportable.  

A higher evaluation is not warranted under Diagnostic Code 
5257, as there is no competent evidence that instability is 
severe.  The appellant is competent to report her symptoms, 
and while she testified that she had previously been enrolled 
in nursing school and was employed as a health education 
counselor, she is not shown to be qualified to render a 
medical opinion as to the severity of her left knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  
(lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds the medical 
opinions characterizing left knee instability as mild to 
moderate to be more probative of the degree of instability 
than the appellant's lay statements.  The Board notes that no 
laxity was specifically noted in May 2001 and on VA 
examination in February 2003.  Thus, an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5257.  

To the extent that the appellant asserts that her left knee 
disability has interfered with daily and work activities, the 
Board notes that the 20 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2003).  

Left Knee-Limitation of Function 

The VA General Counsel has clearly established that 
limitation of motion is to be rated separately from 
instability or subluxation.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  In addition, when 
appropriate separate evaluation may be granted for limitation 
of flexion and extension.

In this case, the facts are clear.  The appellant is service 
connected for chondromalacia patella of the left knee, with 
degenerative changes of the posterior horn of the medial 
meniscus.  The evaluation is based upon Diagnostic Code 5257.  
An evaluation under this Code contemplates the presence of 
instability or subluxation.  

In regard to range of motion of the left knee, the Board 
notes that on VA examination in May 1999, flexion was noted 
to be "40 1/2" degrees; however; this finding is 
incomprehensible based upon all of the evidence of record, 
the appellant's own sworn statements, and all of the other 
examination reports.  Therefore, the finding of limitation of 
flexion to 401/2 degrees is of little probative value.  The 
appellant has normal range of motion of the left knee and 
periarticular pathology productive of painful motion.  The 
May 2001 VA examiner specifically noted increased pain with 
walking, squatting bending, twisting, and running, and that 
during the periods of exacerbation, there was 15 percent 
decrease in joint excursion, speed, strength, and endurance.  
In February 2003, the appellant had difficulty arising from a 
squat and the examiner specifically noted pain with activity.  
Thus, the evidence clearly shows pain on motion.  In view of 
the fact that the appellant is service connected for left 
knee chondromalacia patella, with degenerative changes of the 
posterior horn of the medical meniscus, and has pain on 
motion, the record establishes the presence of periarticular 
pathology productive of painful motion.  DeLuca v Brown, 8 
Vet. App. 202 (1995).  Consequently, a separate 10 percent 
evaluation is warranted under 38 C.F.R.38 C.F.R. § 4.59.  

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  The probative examination 
reports reflect an essentially normal range of motion with 
some functional decrease by approximately 15 percent.  In 
order to warrant an evaluation in excess of 10 percent, 
however, functional restriction must approximate flexion to 
30 degrees or extension to 15 degrees.  There is nothing to 
suggest actual limitation of motion or the functional 
equivalent to 30 degrees of flexion or 15 degrees of 
extension.  Rather, the appellant maintains good remaining 
function even with a decrease of 15 percent.  Further, the 
functional limitation appears to be at the extreme of flexion 
rather than extension.  Nothing in the reports or her 
testimony ever reflects that she cannot fully extend the 
knee.  Therefore, a single 10 percent evaluation is assigned 
for under section 4.59 for the joint, but separate 
evaluations for flexion and extension are not warranted in 
this case.  

II.  Migraine

Initially, the Board notes that the appellant's history of 
pseudotumor cerebri with secondary headaches has been 
assigned a 30 percent evaluation under 38 C.F.R. § Diagnostic 
Codes 8022-8100.  There is, however, no evidence that the 
appellant suffers from any of the organic diseases of the 
nervous system which allow for a rating in excess of 30 
percent, such as chronic, epidemic encephalitis (Diagnostic 
Code 8000), bulbar palsy (Diagnostic Code 8005), hemorrhage 
from brain vessels (Diagnostic Code 8009), anterior 
poliomyelitis (Diagnostic Code 8011), hematomyelia 
(Diagnostic Code 8012), epidemic cerebrospinal meningitis 
(Diagnostic Code 8019), abscess of the brain (Diagnostic Code 
8020), or new growths of the spinal cord (Diagnostic Codes 
8021 and 8022).  

Under Diagnostic Code 8100, to warrant a rating of 50 
percent, the evidence must reflect very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The evidence shows that a 50 
percent evaluation is not warranted.  The nature of the 
appellant's headaches includes pain, nausea, and an aversion 
to light.  The appellant testified that during a migraine she 
had to confine herself to a dark room.  The Board notes that 
dizziness and vertigo have been attributed to a stapedectomy.  
Headaches were attributed to sinusitis by the appellant's 
private examiner in September 1999 and November 1999.  
Regardless, based on the entire record, the evidence is 
consistent with prostrating attacks.  The evidence, however, 
does not show very frequent and completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

As noted, the appellant is competent to report her symptoms; 
however, she is not shown to be competent to provide a 
medical opinion.  Espiritu, supra.  The Board notes that in 
April 2002, migraines were noted to be well controlled.  In 
addition, while the appellant has testified that she had 
missed five days of work on one occasion, and in May 2001, 
stated she had missed two days of work, the evidence does not 
support a finding that migraine headaches are productive of 
economic inadaptability.  The Board notes that at the hearing 
in February 2001, the hearing officer specifically invited 
her to submit evidence in this regard.  Transcript at 10 
(2001).  No documentation pertaining to her employment 
history has been provided.  The Board notes that her private 
physician, Dr. P. H., specifically stated that he had no 
knowledge in regard to the severity of economic 
inadaptability in association with her migraines.  The 
evidence shows that, even at the height of the her episodes 
of migraine headache in August 2000, characteristic 
prostrating attacks had, at best, a minimal impact on 
economic inadaptability.  

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the appellant's left knee disability or 
migraine headaches now cause or has in the past caused marked 
interference with her employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The record reflects that the appellant has 
missed a total of approximately seven days of work since 1999 
due to migraine headaches.  Seven days of missed work over a 
five-year period does not constitute marked interference with 
employment.  While the appellant testified that she had to 
quit nursing school, she specifically stated that she had had 
to quit as a result of hearing loss, not just migraines.  In 
fact, she specifically stated that hearing loss prevented her 
from hearing vital signs with a stethoscope.  Regardless, the 
evidence shows she has been employed as a health educator and 
there is no evidence of marked interference with employment.  



ORDER

A 10 percent evaluation for left knee limitation of flexion 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

An evaluation in excess of 20 percent for chondromalacia 
patella of the left is denied.  

An evaluation in excess of 30 percent for migraine headaches 
with a history of pseudomotor cerebri is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



